Appeal by the defendant from an order of the County Court, Suffolk County (Efman, J.), dated May 13, 2011, which denied his motion for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643, § 1), on his conviction of criminal sale of a controlled substance in the second degree, which sentence was originally imposed, upon his plea of guilty, on July 26, 1989.
Ordered that the order is affirmed.
Contrary to the defendant’s contention, the County Court properly determined that he is not eligible for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643, § 1; see People v Mills, 11 NY3d 527, 537 [2008]; People v Phillips, 82 AD3d 1011, 1012 [2011]; cf. People v Paulin, 17 NY3d 238 [2011]). Angiolillo, J.P., Balkin, Austin and Miller, JJ., concur.